DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-13 were previously pending in the instant application.  Applicant’s amendment filed January 27, 2022, has been entered in full.  Claims 1-3, 5-8, and 10-12 have been amended.  New claim 14 has been added.  No claims have been cancelled.  Accordingly, claims 1-14 are now pending.

Response to Arguments
Applicant has deleted the term “deep” and argues that this resolves the previous rejections under 35 U.S.C. 112(b) (Remarks filed January 27, 2022, hereinafter Remarks: Page 9).  Examiner agrees.  The previous rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 103, arguing that the previously-cited prior art does not disclose all elements of the amended claims (Remarks: Pages 10-14).  In particular, with respect to claim 1, Applicant argues that “nothing in Kim discloses that the bitstream also includes any additional AI data in addition to the output of the DSCNN, or that any additional data is used by the USCNN (Remarks: Page 12; emphasis in original).  Examiner respectfully disagrees.
Kim teaches training six different USCNN models, one for each of six different ranges of values of a quantization parameter (QP), and selects which of the USCNN models to use based on a value of the QP that is included in the bitstream transmitted from the encoder to the decoder.  See Section 4.3, Table 2, and Figure 5.  This reading of the Kim reference is supported by, for example, the declaration by Jaehwan Kim (a co-inventor of the instant application and a co-author of the Kim reference) filed July 30, 2020, in U.S. Patent Application No. 16/821,609.  [22] and [23] are especially relevant.
The QP of Kim is AI data related to AI downscaling an original image to a first image at least because it is related to encoding applied to a result of AI downscaling an original image to a first image and is used to select an AI upscaling model.  For at least these reasons, Applicant’s arguments are respectfully non-persuasive.

Admitted Prior Art
In the Office Action dated October 27, 2021, Examiner took Official Notice of facts in the following instance(s):
At Page 6:
“However, Examiner takes Official Notice that it is old and well known in the art of image analysis to implement a computational algorithm as an apparatus, such as a computer, comprising: a memory storing one or more instructions (and any parameters required to execute the instructions); and a processor configured to execute the stored one or more instructions to: perform the algorithm.  This advantageously allows the algorithm to be performed quickly and efficiently.”



“However, Examiner takes Official Notice that it is old and well known in the art of image analysis to implement a computational algorithm as an apparatus, such as a computer, comprising: a memory storing one or more instructions (and any parameters required to execute the instructions); and a processor configured to execute the stored one or more instructions to: perform the algorithm.  This advantageously allows the algorithm to be performed quickly and efficiently.”


Regarding Official Notice, MPEP 2144.03(C) includes the following instructions:
“To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art.”

“A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate.”

“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.”


In the reply filed January 27, 2022, Applicant made the following arguments:
“In addition, Applicant traverses the Examiner’s Official Notice with respect to the currently-pending claims. In particular, Applicant submits that, as discussed above, the cited references fail to disclose at least the particular elements discussed above. Accordingly, Applicant further submits that a memory storing one or more instructions as claimed, and a processor as claimed, relating to such elements, are not ‘old and well known’, and therefore that any Official Notice is improper.” (Remarks: Page 13).



Therefore, as required by the MPEP, Examiner clearly indicates that the Official Notice statement(s) noted above is/are taken to be admitted prior art because Applicant either failed to traverse them or inadequately traversed them.

Examiner has applied a new reference (Chou) in the rejection of claim 1.  Chou teaches the noticed facts, and also teaches other features added to the claim by Applicant’s amendment.  Examiner further notes that other evidence already of record also supports the Official Notice statements quoted above, including:
‘Wey’ (US 2016/0163023 A1): [0232] et seq.
‘Dong’ (US 2015/0256828 A1): Fig. 7B
‘Kim-354’ (US 2019/0230354 A1): [0285]-[0287]
‘Balasubramanian’ (US 2019/0102640 A1): [0159], [0163]
‘Choi’ (US 2018/0107925 A1): [0149]

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 12, 2022, and February 15, 2022, are being considered by the examiner.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities. 
In claim 1, second-to-last line, “a second parameters” should be “second parameters” (i.e. delete “a”)
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Kim’ (“Dynamic frame resizing with convolutional neural network for efficient video compression,” 2017) in view of ‘Leng’ (“Extremely Low Bit Neural Network: Squeeze the Last Bit Out with ADMM,” 2017).
Regarding claim 10, Kim teaches an operating method of an artificial intelligence (AI) decoding apparatus (e.g. Fig. 5), the operating method comprising:
obtaining Al data related to Al downscaling an original image to a first image (Section 4.3, Table 2, QP information is obtained; The QP is AI data related to AI downscaling an original image to a first image at least because it is related to encoding applied to a result of AI downscaling an original image to a first image and is used to select an AI upscaling model; Examiner notes the declaration filed July 30, 2020, in U.S. Patent Application No. 16/821,609, especially [22]-[23]), and image data corresponding to an encoding result on the first image (Figure 5, bitstream including encoded, downscaled image is received at decoder), the Al data comprising an index indicating neural network (NN) setting information for an Al upscaling (Section 4.3, Table 2, QP is used as an index to select one of six different USCNN models/setting information to use for AI upscaling);
obtaining a second image by decoding the obtained image data (Figure 5, decoding procedure);
selecting a first NN setting information from a plurality of NN setting information based on the Al data (Section 4.3, Table 2, one of six different models/first NN setting information are selected based on QP), the first NN setting information being for performing the Al upscaling on the obtained second image (Sec. 4.3, the models are used for AI upscaling in USCNN); and
obtaining a third image that is upscaled from the second image (Figure 5, upscaled – i.e. up-sampled – video image is output from USCNN), by (Section 4.1, Figure 6, USCNN performs upscaling using a series of convolution operations using parameterized filter kernels of various sizes),
wherein each of the first parameters is represented by a product of a scale factor and one among integer values, and each of the integer values is 0 or ±2n, where n is an integer (see Note Regarding Quantization below),
wherein the first image is obtained based on a downscaling NN set with a second NN setting information (Sec. 4.1, Fig. 6, DSCNN includes a variety of setting information for its various filters and layers; Secs. 4.2-4.3, these DSCNN settings are set via training), and 
wherein the first parameters are set in association with a second parameters of a filter kernel comprised in the downscaling NN (Secs. 4.2-4.3, Fig. 7, the parameters of USCNN and DSCNN filter kernels are set in association with one another at least because they are jointly trained).

Note Regarding Quantization.  Kim does not teach that its neural networks are quantized.  In particular, Kim does not teach that each of the second parameters is represented by a product of a scale factor and one among integer values, and each of the integer values is 0 or                         
                            ±
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                    , where n is an integer.
However, Leng does teach techniques for quantizing a neural network (Section 3), where weight parameters of a filter kernel are represented by a product of a scale                         
                            ±
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                    , where n is an integer (Section 3.1, weights of a given layer                         
                            i
                        
                    , such as a convolutional filter kernel layer, are selected from                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    0
                                    ,
                                    ±
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    ±
                                    2
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    …
                                    ,
                                    ±
                                    
                                        
                                            α
                                            
                                                
                                                    2
                                                
                                                
                                                    N
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ; These values are products of scale factor                         
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                     and integers that are zero or powers of two, i.e.                         
                            ±
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                    , where n is an integer).
Leng teaches that convolutional neural networks (CNNs) have had success in a wide range of computer vision tasks, but disadvantageously require high computational and storage costs, which have become impediments to their popularization (Section 1, first paragraph).  Leng further teaches that, a desire to deploy deep learning systems to low-end devices motivates research in compression deep models to have smaller computation cost and memory footprints (Section 1, first paragraph), that compressing a neural network model by restricting its weights to low precision with a few bits advantageously reduces computation cost and memory footprint (Page 2, first paragraph), and that its techniques focus on such compression and acceleration using extremely low bits weights (Page 2, second paragraph).
Leng further teaches that its quantization techniques provide better performance with lower memory requirements than prior un-quantized, “old fashion” neural network models (Table 1, Section 4.1.2, second paragraph, quantized network performs better than VGG-16 benchmark, while using only 3 bits for weights rather than full precision) and provided better performance than prior state-of-the-art quantized networks (Table 1, Section 4.1.2, last paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the neural networks of Kim with the 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Leng to obtain the invention as specified in claim 10.

Regarding claim 11, Kim in view of Leng teaches the method of claim 10, and Kim further teaches that the upscaling NN is trained in connection with the downscaling NN and trained based on a training image that is obtained by training the downscaling NN (e.g. Figure 7, second/USCNN is trained in connection with first/DSCNN based on down-sampled output training image that is obtained by training the first/DSCNN).

Regarding claim 12, Kim in view of Leng teaches the method of claim 10, and Leng further teaches that 
a first parameter matrix representing the first parameters is represented by a product of the scale factor and a second parameter matrix comprising the integer values (Section 3.1, weight matrix of an ith layer                                 
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                
                             is product of scale factor                                 
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                
                             and matrix of integer values selected from                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                
                            ; Also see sentences below Equation 3, scale factor is multiplied after convolution with integer weight filter kernel matrix – i.e. second parameter matrix – has occurred, which indicates that they are kept separately), and
the obtaining of the the third image comprises obtaining the third image by performing a convolution operation between the second image and the second parameter matrix and then multiplying a result of the performed convolution operation by the scale factor (Page 5, below Equation 3, scale factor is multiplied by result of convolution with integer values).


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leng as applied above, and further in view of ‘Xu’ (“Efficient Deep Convolutional Neural Networks Accelerator Without Multiplication and Retraining,” 2018).
Regarding claim 13, Kim in view of Leng teaches the method of claim 12.
Leng teaches that “the weights of the network are restricted to be either zero or powers of two so that the expensive floating-point multiplication operation can be replaced by cheaper and faster bit shift operation” (Sentence spanning Pages 4-5) and refers to “efficient convolution with” powers of two (Page 5, below Equation 3).
Nevertheless, Leng does not explicitly teach that the convolution operation is performed by performing a shift operation and an addition operation between a pixel value comprised in the second image and the second parameter matrix.
However, Xu does teach that performing convolution includes performing multiplication (Section 2, Equation 1, w * x, which is multiplication of weight and input image pixel values), but that for weights that are powers of two (Section 3.1, third paragraph; Section 3.3), the multiplication can be replaced by a shift operation and an addition operation (Section 3.3), such that the convolution can be performed by performing a shift operation and an addition operation between a pixel value in the input image and weight values.
Xu teaches that this replacement of multiplication with shift and add operations advantageously reduces computation complexity (Section 3.3 and Table 1).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Kim in view of Leng as applied above with the shift-add multiplication replacement of Xu in order to improve the method with the reasonable expectation that this would result in a method that advantageously had lower computational complexity.  This technique for improving the method of Kim in view of Leng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Leng and Xu.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Leng and Xu to obtain the invention as specified in claim 13.	


Claim(s) 1-3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leng and ‘Chou’ (US 2019/0075301 A1).

Regarding claim 1, Examiner notes that the claim recites an apparatus comprising: a display; a memory storing one or more instructions; and a processor configured to execute the one or more instructions to: perform a method that is substantially the same as the method of claim 10.
Kim in view of Leng teaches the method of claim 10 (see above).
Kim teaches various computational algorithms (e.g. Figure 5), and presents results from implementing them (Section 5), but does not explicitly describe the hardware used to implement them.  Accordingly, Kim does not explicitly teach that an algorithm is implemented as an apparatus comprising: a display; a memory storing one or more instructions; and a processor configured to execute the stored one or more instructions to: perform the algorithm.  Kim is focused on coding video (e.g. Abstract) and mentions displaying decoded and scaled video image data (Sec. 2.1), but nonetheless does not explicitly teach providing the video images output from its algorithm on a display.
Leng also does not explicitly teach these features.
However, Chou does teach implementing a computational algorithm as an apparatus (Fig. 1) comprising: a display (Fig. 1, display 12), a memory (Fig. 1, memory 22) storing one or more instructions (e.g. [0054]); and a processor (Fig. 1, processor 18) configured to execute the stored one or more instructions to: perform the algorithm (e.g. [0055]).  Chou also teaches providing, on the display of the electronic device, an image obtained by decompressing video (e.g. [0052], [0060]) and storing machine learning (e.g. Fig. 12, machine learning parameters 64) and filter (e.g. Figs. 6 and 12, filter parameters 74) parameters.
(e.g. [0004]).  Furthermore, image data conveys visual information, and displaying the image data advantageously allows a user to receive that visual information.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the image coding method of Kim in view of Leng with the apparatus of Chou with the reasonable expectation that this would result in an algorithm that could be performed quickly and efficiently and that allowed a user to receive visual information from the imagery output by the algorithm.  This technique for implementing the algorithm of Kim in view of Leng was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chou.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Leng and Chou to obtain the invention as specified in claim 1.

Regarding claim 2, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 11.  Kim in view of Leng teaches the invention of claim 11.  Claim 2 incorporates limitations directed to an apparatus, which are taught by Chou as explained above with respect to claim 1.  Accordingly, claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leng and Chou for substantially the same reasons as claim 11.

Regarding claim 3, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 12.  Kim in view of Leng teaches the invention of claim 12.  Claim 3 incorporates limitations directed to an apparatus, which are taught by Chou as explained above with respect to claim 1.  Accordingly, claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leng and Chou for substantially the same reasons as claim 12.

Regarding claim 14, Kim in view of Leng and Chou teaches the AI decoding apparatus of claim 1, and Kim further teaches that the AI data includes information indicating an up-scaling target (e.g. Sec. 4.3, Table 2, AI data includes target class of upscaling neural network).


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leng and Chou as applied above, and further in view of Xu.
Regarding claim 4, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 13.  Kim in view of Leng and Xu teaches the invention of claim 13.  Claim 4 incorporates limitations directed to an apparatus, which are taught by Chou as explained above with respect to claim 1.  Accordingly, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leng, Chou and Xu for substantially the same reasons as claim 13.


Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leng.
Regarding claim 5, Kim teaches an artificial intelligence (AI) encoding apparatus (e.g. Figure 5, encoder) comprising:
a memory storing one or more instructions (see Note Regarding Computer below); and
a processor configured to execute the stored one or more instructions to (see Note Regarding Computer below):
select a second neural network (NN) setting information from a plurality of NN setting information (Multiple teachings of Kim read on this limitation; e.g. Sec. 4.1, Fig. 6, convolutional filter NN setting information is selected for each layer of DSCNN, including a second layer, from a plurality of 9x9, 5x5, and 3x3 convolutional filter NN setting information; e.g. Secs. 4.2-4.3, second NN setting information for DSCNN is selected at a final training iteration, from a plurality of NN setting information determined at each of plural training iterations);
obtain a first image that is downscaled from an original image (Figure 5, input/original image is downscaled by DSCNN to output first image), by performing an operation between the original image and second parameters of a filter kernel comprised in a downscaling NN set with the second NN setting information (Figure 5, DSCNN performs the downscaling; Figure 6, Section 4.1, first conv layer of DSCNN performs convolution operation between original/input image and 9x9 filter kernel whose parameters have been set via training); and
obtain image data by encoding the obtained first image (Figure 5, encoding procedure); and
providing the image data, and AI data related to AI downscaling to an AI decoding apparatus (e.g. Fig. 5, Sec. 4.3, Table 2, bitstream including encoded image data and QP is provided by encoder and received by decoder; Examiner notes the declaration filed July 30, 2020, in U.S. Patent Application No. 16/821,609, especially [22]-[23]), the AI data comprising an index indicating a first NN setting information for an AI upscaling (Sec. 4.3, Table 2, the QP is used as an index to select one of six different NN setting information for USCNN AI upscaling),
wherein each of the second parameters is represented by a product of a scale factor and one among integer values, and each of the integer values is 0 or                                 
                                    ±
                                    
                                        
                                            2
                                        
                                        
                                            n
                                        
                                    
                                
                            , where n is an integer (see Note Regarding Quantization below), and
wherein the second parameters are set in association with first parameters of a filter kernel comprised in an upscaling NN (Sec. 4.1, Fig. 6, each of DSCNN and USCNN includes filter kernels; Secs. 4.2-4.3, Fig. 7, the DSCNN and USCNN are trained jointly, which means that their parameters are set in association with one another).


Note Regarding Computer.  Kim teaches various computational algorithms (e.g. Figure 5), and presents results from implementing them (Section 5), but does not explicitly describe the hardware used to implement them.  Accordingly, Kim does not explicitly teach that an algorithm is implemented as an apparatus comprising: a memory storing one or more instructions; and a processor configured to execute the stored one or more instructions to: perform the algorithm.
However, it has been taken to be admitted prior art that it is old and well known in the art of image analysis to implement a computational algorithm as an apparatus, such as a computer, comprising: a memory storing one or more instructions (and any parameters required to execute the instructions); and a processor configured to execute the stored one or more instructions to: perform the algorithm.  This advantageously allows the algorithm to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the algorithm of Kim as an apparatus comprising: a memory storing one or more instructions (and any parameters required to execute the instructions); and a processor configured to execute the stored one or more instructions to: perform the algorithm in order to advantageously allow the algorithm to be performed quickly and efficiently.

Note Regarding Quantization.  Kim does not teach that its neural networks are quantized.  In particular, Kim does not teach that each of the second parameters is represented by a product of a scale factor and one among integer values, and each of the integer values is 0 or                         
                            ±
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                    , where n is an integer.
(Section 3), where weight parameters of a filter kernel are represented by a product of a scale factor and one among integer values, and each of the integer values is 0 or                         
                            ±
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                    , where n is an integer (Section 3.1, weights of a given layer                         
                            i
                        
                    , such as a convolutional filter kernel layer, are selected from                         
                            
                                
                                    C
                                
                                
                                    i
                                
                            
                            =
                            
                                
                                    0
                                    ,
                                    ±
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    ±
                                    2
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                    …
                                    ,
                                    ±
                                    
                                        
                                            α
                                            
                                                
                                                    2
                                                
                                                
                                                    N
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ; These values are products of scale factor                         
                            
                                
                                    α
                                
                                
                                    i
                                
                            
                        
                     and integers that are zero or powers of two, i.e.                         
                            ±
                            
                                
                                    2
                                
                                
                                    n
                                
                            
                        
                    , where n is an integer).
Leng teaches that convolutional neural networks (CNNs) have had success in a wide range of computer vision tasks, but disadvantageously require high computational and storage costs, which have become impediments to their popularization (Section 1, first paragraph).  Leng further teaches that, a desire to deploy deep learning systems to low-end devices motivates research in compression deep models to have smaller computation cost and memory footprints (Section 1, first paragraph), that compressing a neural network model by restricting its weights to low precision with a few bits advantageously reduces computation cost and memory footprint (Page 2, first paragraph), and that its techniques focus on such compression and acceleration using extremely low bits weights (Page 2, second paragraph).
Leng further teaches that its quantization techniques provide better performance with lower memory requirements than prior un-quantized, “old fashion” neural network models (Table 1, Section 4.1.2, second paragraph, quantized network performs better than VGG-16 benchmark, while using only 3 bits for weights rather than full precision) and provided better performance than prior state-of-the-art quantized networks (Table 1, Section 4.1.2, last paragraph).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Leng to obtain the invention as specified in claim 5.	

Regarding claim 6, Kim in view of Leng teaches the AI encoding apparatus of claim 5, and Kim further teaches that the downscaling NN is trained in connection with the upscaling NN (Figure 7, first/DSCNN and second/USCNN are trained in connection with one another) and trained based on loss information that is obtained by training the upscaling NN (Figure 7, Section 4.2, especially Equation 2, DSCNN is trained based on loss that includes L2 loss, which is obtained from the training output of USCNN).

Regarding claim 7, Kim in view of Leng teaches the AI encoding apparatus of claim 6, and Kim further teaches that the downscaling NN is trained based on first loss information that is generated by upscaling in the training of the upscaling NN (Figure 7, Section 4.2, especially Equation 2, first/DSCNN loss includes L2 loss, which is based on output from training second/USCNN), and based on second loss (Figure 7, Section 4.2, first/DSCNN loss also includes                                 
                                    
                                        
                                            l
                                            o
                                            s
                                            s
                                        
                                        
                                            var
                                        
                                    
                                
                             and                                 
                                    
                                        
                                            l
                                            o
                                            s
                                            s
                                        
                                        
                                            s
                                            t
                                            r
                                            u
                                            c
                                            t
                                            u
                                            r
                                            e
                                        
                                    
                                
                            , which are both second losses generated by downscaling in training the first/DSCNN).

Regarding claim 8, Kim in view of Leng teaches the AI encoding apparatus of claim 5, and Leng further teaches that 
a first parameter matrix representing the second parameters is represented by a product of the scale factor and a second parameter matrix comprising the integer values (Section 3.1, weight matrix of an ith layer                                 
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                
                             is product of scale factor                                 
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                
                             and matrix of integer values selected from                                 
                                    
                                        
                                            C
                                        
                                        
                                            i
                                        
                                    
                                
                            ; Also see sentences below Equation 3, scale factor is multiplied after convolution with integer weight filter kernel matrix – i.e. second parameter matrix – has occurred, which indicates that they are kept separately),
the memory stores the scale factor and the second parameter matrix (see Note Regarding Computer given above with respect to claim 5), and
the processor is further configured to execute the stored one or more instructions to (see Note Regarding Computer given above with respect to claim 5) obtain the first image by performing a convolution operation between the original image and the second parameter matrix and then multiplying a result of the performed convolution operation by the scale factor (Page 5, below Equation 3, scale factor is multiplied by result of convolution with integer values).


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leng as applied above, and further in view of Xu.
Regarding claim 9, Examiner notes that the claim recites limitations that are substantially the same as limitations recited in claim 13.  Kim in view of Leng and Xu teaches the invention of claim 13.  Accordingly, claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Leng and Xu for substantially the same reasons as claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669